Mr. Chief Justice Greene
delivered the opinion of the court.
This is an equity cause decided upon the merits in the lower court, and brought up here under the appeal act of 1883.
What purports to be a statement of facts is included in the transcript, but it is not such a statement as is contemplated and prescribed by that act, for it does not appear to have been made up with the knowledge of, and it is conceded to have been made without notice to, the appellee. Such being the posture of the case, the motion to affirm the judgment of the District Court is granted.
Hoyt, J., and Turner, J., concurred.